Citation Nr: 0700148	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  05- 06 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for Multiple Sclerosis.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California which denied a claim for 
entitlement to service connection for Multiple Sclerosis 
based on the fact that the evidence submitted since the March 
1986 rating decision was not new and material. 

The Board will first determine whether new and material 
evidence has been submitted for the veteran's claim for 
service connection for multiple sclerosis.  If new and 
material evidence has been received, the Board will reopen 
the claim and consider entitlement to service connection for 
service connection for multiple sclerosis.

In December 2005, the veteran attended a hearing before the 
undersigned.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In a March 1986 decision, the RO denied service 
connection for multiple sclerosis; this decision is final.

2.  Evidence submitted since the March 1986 decision, 
including a letter from a private treating neurologist that 
the veteran had multiple sclerosis from the period of 1969 to 
1972, relates to previously unestablished elements necessary 
to substantiate the claim and raises a reasonable possibility 
of substantiating the claim.

3.  The record contains competent medical evidence indicating 
that the veteran's multiple sclerosis was incurred within 
seven years following the veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The RO decision is final; evidence received since March 
1986 is new and material, and the veteran's claim is 
reopened.  38 U.S.C.A. §§ 7105, 5108 (West 2002); 38 C.F.R. 
§§  3.105(a), 3.156(a); 3.306(a), 20.302(a) (2006).

2.  The competent evidence indicates that the veteran's 
multiple sclerosis was present to a compensable degree within 
seven years following the veteran's discharge from service.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  Because the claim is being reopened and 
service connection is being granted, no further assistance is 
needed to substantiate the appeal.  

I.  Whether new and material evidence has been presented to 
reopen a claim for service connection for multiple sclerosis.

Factual Background

In an unappealed March 1986 decision, the RO denied service 
connection for multiple sclerosis on the basis that the 
veteran's service medical records and private medical records 
did not show any evidence that the veteran's multiple 
sclerosis had manifested itself to a compensable degree 
within a presumptive period following the veteran's 
discharge.  Because the veteran did not submit a notice of 
disagreement within one year, that decision is final.  Thus, 
new and material evidence is needed to reopen the claim.  38 
U.S.C.A. §§ 5108, 7105 (West 2002). 

In April 2003, the veteran filed an application to reopen his 
claim for service connection for multiple sclerosis.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The evidence received since the March 1986 RO decision 
includes private medical records, statements from treating 
physicians and a hearing before the Board.

The newly received medical evidence includes a July 2004 
letter from the veteran's treating neurologist placing the 
onset of multiple sclerosis during the presumptive period 
following his discharge from military service.  This evidence 
goes to the previously unestablished element relating to the 
veteran's current disability and the presumptive period for 
entitlement to service connection.

The Board therefore finds that the evidence received since 
the March 1986 RO decision is both new and material.  
Accordingly, the claim is reopened.

The issue of entitlement to service connection for multiple 
sclerosis is therefore reviewed on a de novo basis.  The 
veteran is not prejudiced by the Board's consideration of 
this question, because the RO essentially decided the claim 
on a de novo basis in the November 2004 statement of the 
case, the veteran has had the opportunity to submit evidence, 
argument and testimony on the merits of the claim for service 
connection.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.	Entitlement to service connection for multiple 
sclerosis.

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and 
development of multiple sclerosis to a degree of 10 percent 
within seven years from the date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran's service medical records are negative for any 
complaints or findings relating to multiple sclerosis.  On 
his medical history completed for separation from service in 
March 1972, the veteran stated that he was in good health.

In April 1982, the veteran presented to a private hospital 
with complaints of ataxia with decreased coordination for the 
past nine days.  He had reportedly bee well and physically 
active until earlier that month.  A neurological examination 
was normal and the etiology of his clumsiness was questioned.

The veteran was hospitalized for a week where he underwent 
another examination.  The discharge diagnosis was symptoms 
that were most consistent with multiple sclerosis considering 
the temporal onset and distribution of problems without 
definitive positive testing.

In a June 1982 telephone note, the treating doctor stated 
that the veteran's running diagnosis was multiple sclerosis.

In a May 1985 letter, the treating doctor stated that after 
review of the veteran's hospital chart from May of 1982, 
there was a provisional diagnosis of multiple sclerosis.

In a January 1986 letter, the veteran's wife stated that she 
noticed the veteran becoming uncharacteristically irritable 
around 1976 to 1977.  He also began having periods of extreme 
exhaustion which began in 1979.  The veteran's wife also 
stated that in early 1980, the veteran began to complain 
about numbness, tingling and weakness in his left hand.  The 
veteran also began experiencing periods of incoordination in 
the spring of 1982.

In November 1989, the veteran underwent a neurological 
consultation by a private physician.  The physician stated 
that the veteran had his first episode of neurological 
problems in 1982, consisting of numbness and tingling of his 
left arm and difficulty coordinating his extremities.  The 
physician commented that the diagnosis of multiple sclerosis 
seemed "reasonably secure."

An MRI of the veteran's brain in October 1994, demonstrated 
multiple discrete areas of increased signal intensity that 
most likely represented areas of demyelination and were 
compatible with the veteran's clinical diagnosis of multiple 
sclerosis.

On neurological examination by a private physician in October 
1994, it was reported that the veteran had a 13 year history 
of waxing and waning neurological symptoms.  The veteran 
reported an episode of left side weakness in 1981.  He was 
found to currently have a relapsing/remitting form of 
multiple sclerosis.

A treatment note in November 19944 stated that the veteran's 
multiple sclerosis was currently quiescent, but he had a 
history of relapsing as it was a remitting form of multiple 
sclerosis.

In a September 1996 treatment note a private physician 
reported current symptoms of multiple sclerosis.

In a September 2001 letter, the veteran's private doctor 
stated that the veteran had a current diagnosis of multiple 
sclerosis.  The letter also stated that the veteran's disease 
might have lain dormant for several years.

In an October 2003 letter, the veteran's parents stated that 
the veteran complained of a leg problem early in the summer 
of 1972 after being discharged from service.  They stated 
that the veteran was seen by a local physician.

In a July 2004 letter, a private physician stated that he had 
been the veteran's treating neurologist managing the veteran 
for his multiple sclerosis.  He related that the veteran had 
first received a diagnosis of multiple sclerosis in 1981.  He 
stated with "medical certainty," the veteran's multiple 
sclerosis preceded this diagnosis by many years.  He stated 
that the veteran "certainly" had multiple sclerosis during 
the years 1969 to 1972 although his clinical symptoms may 
have been mild and varied.  

At the December 2005 hearing, the veteran testified that he 
first experienced symptoms of multiple sclerosis shortly 
after his discharge from active duty.  He stated that a month 
or two after service, he had numbness and weakness in his 
right leg.  He saw a doctor for these symptoms in 1972, but 
records of this treatment were not available.  He reported 
that this numbness and weakness became more pronounced in 
later years.  He never returned to a doctor for this 
condition until 1982 after he had a major onslaught of his 
conditions.  The veteran also reported that his current 
treating neurologist is very familiar with his medical 
history.

Analysis

With regard to the elements necessary to establish service 
connection, multiple sclerosis has been well documented since 
at least 1982.  Thus, the requirement that there be a current 
disease is satisfied.

Because multiple sclerosis is a chronic disease, the presence 
of that disease to a compensable degree in service or within 
seven years after service is sufficient to establish service 
connection.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309(a).

There is conflicting evidence as to when exactly multiple 
sclerosis was manifested.  At times, notably when initially 
hospitalized in 1982, the veteran appeared to report no 
symptomatology prior to the early 1980's, more than seven 
years after service.

On the other hand, the veteran has testified that he 
experienced symptoms shortly after service.  His wife and 
parents have supported this history, and the treating 
neurologist concluded that the veteran certainly had multiple 
sclerosis during the years he was in service.  

The neurologist's opinion is weakened by the fact that the 
veteran has not reported symptoms of multiple sclerosis in 
service, and by the fact that the physician reported the 
veteran's initial hospitalization occurred in 1981, when the 
record shows the hospitalization was in 1982.

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied. Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990). 

There are no medical opinions against that of the private 
neurologist, and the evidence of symptoms during the 
presumptive period is in relative equipoise with that 
suggesting symptoms were not manifested until later.

Resolving reasonable doubt in the veteran's favor, the Board 
finds that multiple sclerosis was manifested during the 
presumptive period after service.  Multiple sclerosis 
warrants a minimum evaluation of 30 percent.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8018 (2006).  The disease was thus 
present to a compensable degree.

Resolving reasonable doubt in the veteran's favor, the Board 
concludes that service connection is warranted for multiple 
sclerosis.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for multiple sclerosis.

Entitlement to service connection for multiple sclerosis is 
granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


